210 Lavaca St #1903, Austin, TX 78701 | MLS# 2233640 | Redfin




          210 Lavaca St #1903                           $3,587,771                                      —         —          —
          Austin, TX 78701                            Redfin Estimate          Last Sold Price         Beds      Baths     Sq. Ft.
          Status: Sold Source: Public Records



                                                                                                              FavoritePhotosEdit Facts
                                                                        Overview
                                                                  Redfin Estimate
                                                                     Public Facts
                                                                    Listing Details
                                                                    Tour Insights
                                                                  Property History
                                                                       Schools
                                                                   Neighborhood
                                                                   Similar Homes

      Local rules require you to be signed in to see all the details                           Sign In or Join for free with no obligation

         SOLD MAR 16, 2012




                                                                                                                  Street

                                                                      Exhibit M
https://www.redfin.com/TX/Austin/210-Lavaca-St-78701/unit-1903/home/39958246[10/18/2019 10:41:07 AM]
210 Lavaca St #1903, Austin, TX 78701 | MLS# 2233640 | Redfin

                                                                                                       View
                                                                  Is This Your Home?

      Track this home's estimate
        & nearby sales activity
                                                                    I'm the Owner

                                                                Sell your home for more,
                                                                  pay a 1% listing fee
                                                                 Estimated sale price
                                                                    $3.41M - $3.77M

                                                          Talk to Redfin About Selling

     Homeowner Tools



     Edit home facts
     Review property details and add renovations.


     Manage photos
     Update home photos or make them private.


     Create an Owner Estimate
     Select recent home sales to estimate your home's value.


     View Owner Dashboard
     Track your estimate and nearby sale activity.


     What Can You Make from Selling Your Home?




        Home Sale Price

          $3,587,771




        Outstanding Mortgage

          $2,870,000




                                                                       Exhibit M
https://www.redfin.com/TX/Austin/210-Lavaca-St-78701/unit-1903/home/39958246[10/18/2019 10:41:07 AM]
210 Lavaca St #1903, Austin, TX 78701 | MLS# 2233640 | Redfin



                                                                                                   Selling                            Selling
                                                                                                       with                             with
                                                                                                Traditional                           Redfin
                                                                                                    Agent                              Agent

                                                                                                                                    +$71,755
        Your Total Sale Proceeds                                                                  $473,870                          $545,626

                                                                                                       3%                                 1%
        Seller Agent Commission
                                                                                                ($107,633)                          ($35,878)



        Compare Agent Services


        Show Taxes and Fees




                                        Get $71,755 More Selling Your Home with a Redfin Agent


                                                          Talk to Redfin About Selling



 About This Home



             Local rules require you to be signed in to view this home’s listing description.
             Sign In or Join for free with no obligation.



     County Travis

                                                                                       Map             Satellite




                                                                            Map data ©2019 Google Terms of Use Report a map error


     Map Nearby Homes For Sale                                                                     Expand Map         Street View    Directions

                                                                      Exhibit M
https://www.redfin.com/TX/Austin/210-Lavaca-St-78701/unit-1903/home/39958246[10/18/2019 10:41:07 AM]
210 Lavaca St #1903, Austin, TX 78701 | MLS# 2233640 | Redfin




     Redfin last checked: over 7 days ago
      • Source: Public Records



     Public Facts for 210 Lavaca Street #1903

     Taxable Value

     Sorry, but we currently don't have tax info for this property.


     Home Facts                                                                                                       Edit Facts

     Beds                                                                                                                     —
     Baths                                                                                                                    —
     Sq. Ft.                                                                                                                  —
     Stories                                                                                                                  —
     Lot Size                                                                                                                 —
     Style                                                                                                          Condo/Co-op
     Year Built                                                                                                               —
     Year Renovated                                                                                                           —
     County                                                                                                        Travis County
     APN                                                                                                                      —

     Home facts updated by county records on Feb 18, 2017.

     Listing Details for 210 Lavaca Street #1903

     We'll show details for this property as soon as we have them.

     Property History for 210 Lavaca Street #1903


     Date                      Event & Source                                                          Price   Appreciation


     Mar 12, 2012              Pending (Pending - Taking Backups)                                      —       —
                               ACTRIS #2233640


                                                                      Exhibit M
https://www.redfin.com/TX/Austin/210-Lavaca-St-78701/unit-1903/home/39958246[10/18/2019 10:41:07 AM]
210 Lavaca St #1903, Austin, TX 78701 | MLS# 2233640 | Redfin


     Jan 3, 2012               Listed (Active)                                                         **      —
                               ACTRIS #2233640



     Sep 30, 2011              Delisted (Withdrawn)                                                    —       —
                               ACTRIS #9154890


     See all property history
     ** Price available after signing in.

     Activity for 210 Lavaca St #1903


               168 Views                           0 Favorites                        0 X-Outs               0 Redfin Tours


     Schools

     Serving
      Serving This Home
              This Home                Elementary
                                       Elementary           Middle
                                                            Middle       High
                                                                          High




     School Name                                                GreatSchools Rating        Parent Rating    Distance


     Mathews Elementary School
     Public • Preschool to 6 • Serves this home
                                                                8                                           1.3 mi
     GreatSchools Rating: 8/10
     Parent Rating:



     O Henry Middle School
     Public • 6 to 8 • Serves this home
                                                                6                                           2.3 mi
     GreatSchools Rating: 6/10
     Parent Rating:



     Austin High School
     Public • 9 to 12 • Serves this home
                                                                7                                           1.5 mi
     GreatSchools Rating: 7/10
     Parent Rating:


     School data provided by GreatSchools. School service boundaries are intended to be used as reference
     only. To verify enrollment eligibility for a property, contact the school directly.

     Neighborhood Info for 210 Lavaca St #1903



                                                                      Exhibit M
https://www.redfin.com/TX/Austin/210-Lavaca-St-78701/unit-1903/home/39958246[10/18/2019 10:41:07 AM]
210 Lavaca St #1903, Austin, TX 78701 | MLS# 2233640 | Redfin

     Texas         Austin       78701




     Transportation in 78701


     96 / 100                              72 / 100                          96 / 100
     Walker's Paradise                     Excellent Transit                 Biker's Paradise




     This area is a walker's paradise — daily errands do not require a car.
     Transit is excellent and convenient for most trips. It's a biker's paradise
     — daily errands can be accomplished on a bike.


     78701 Real Estate Sales (Last 30 days)


                                                 Median List Price             —        Avg. # Offers       —


                                                 Median $ / Sq. Ft.            —        Avg. Down Payment   —


                                                 Median Sale / List            —        # Sold Homes        —



     What It Takes to Win an Offer near 78701


         ~$325K Offer                                                                                           15 Weeks Ago
         1 Bed, 1 Bath, ~500 Sq. Ft. Condo
             Winning Offer


         Under List Price
         1%


         Days on Market
         7


         Competing Offers
         1


         Down Payment
                                                                      Exhibit M
https://www.redfin.com/TX/Austin/210-Lavaca-St-78701/unit-1903/home/39958246[10/18/2019 10:41:07 AM]
210 Lavaca St #1903, Austin, TX 78701 | MLS# 2233640 | Redfin

         ~10%


            After discussing the Austin market, downtown condo prices and market comparables, first time
            home buyer was confident in placing an offer. We quickly learned that other… More


                  Cyndi Rios
                  Redfin Agent




     $/Sq. Ft. Condos in 78701




 Nearby Similar Homes

     Homes similar to 210 Lavaca St #1903 are listed between $483K to $4,975K at an average of $960 per
     square foot.




                                                                      Exhibit M
https://www.redfin.com/TX/Austin/210-Lavaca-St-78701/unit-1903/home/39958246[10/18/2019 10:41:07 AM]
210 Lavaca St #1903, Austin, TX 78701 | MLS# 2233640 | Redfin




     $2,695,000
                                                                       3 Beds
                                                                      3.5 Baths
                                                                    2,895 Sq. Ft.
     200 Congress Ave Unit 29H, Austin, TX 78701




     $4,500,000
                                                                       3 Beds
                                                                      3.5 Baths
                                                                    3,452 Sq. Ft.
     98 SAN JACINTO Blvd #2304, Austin, TX 78701




                                                                      Exhibit M
https://www.redfin.com/TX/Austin/210-Lavaca-St-78701/unit-1903/home/39958246[10/18/2019 10:41:07 AM]
210 Lavaca St #1903, Austin, TX 78701 | MLS# 2233640 | Redfin




     $1,950,000
                                                                       3 Beds
                                                                       3 Baths
                                                                    2,889 Sq. Ft.
     200 CONGRESS Ave Unit 12AC, Austin, TX 78701




     $1,449,000
                                                                       2 Beds
                                                                       2 Baths
                                                                    1,609 Sq. Ft.
                                                                      Exhibit M
https://www.redfin.com/TX/Austin/210-Lavaca-St-78701/unit-1903/home/39958246[10/18/2019 10:41:07 AM]
210 Lavaca St #1903, Austin, TX 78701 | MLS# 2233640 | Redfin


     200 Congress Ave Unit 12D, Austin, TX 78701




     $1,595,000
                                                                       2 Beds
                                                                      2.5 Baths
                                                                    1,587 Sq. Ft.
     210 Lavaca St #3306, Austin, TX 78701




                                                                      Exhibit M
https://www.redfin.com/TX/Austin/210-Lavaca-St-78701/unit-1903/home/39958246[10/18/2019 10:41:07 AM]
210 Lavaca St #1903, Austin, TX 78701 | MLS# 2233640 | Redfin




     $3,295,000
                                                                        2 Beds
                                                                       2.5 Baths
                                                                     2,822 Sq. Ft.
     200 CONGRESS Ave Unit 32NW, Austin, TX 78701




 Nearby Recently Sold Homes

     Nearby homes similar to 210 Lavaca St #1903 have recently sold between $975K to $3,995K at an average
     of $915 per square foot.

                                                           Local rules require you to be signed in
         SOLD MAY 21, 2019                                           to see more photos.




                                                                       Exhibit M
https://www.redfin.com/TX/Austin/210-Lavaca-St-78701/unit-1903/home/39958246[10/18/2019 10:41:07 AM]
210 Lavaca St #1903, Austin, TX 78701 | MLS# 2233640 | Redfin


     Sign in for price Last Sold Price
                                                                        2 Beds
                                                                        3 Baths
                                                                     1,926 Sq. Ft.
     200 CONGRESS Ave Unit 20F, Austin, TX 78701
                                                           Local rules require you to be signed in
         SOLD MAY 31, 2019                                           to see more photos.




     Sign in for price Last Sold Price
                                                                        3 Beds
                                                                        3 Baths
                                                                     2,597 Sq. Ft.
     98 SAN JACINTO Blvd Ph 2903, Austin, TX 78701
                                                           Local rules require you to be signed in
         SOLD MAY 31, 2019                                           to see more photos.




                                                                       Exhibit M
https://www.redfin.com/TX/Austin/210-Lavaca-St-78701/unit-1903/home/39958246[10/18/2019 10:41:07 AM]
210 Lavaca St #1903, Austin, TX 78701 | MLS# 2233640 | Redfin




     Sign in for price Last Sold Price
                                                                        3 Beds
                                                                        4 Baths
                                                                     2,822 Sq. Ft.
     1529 Barton Springs Rd #13, Austin, TX 78704
                                                           Local rules require you to be signed in
         SOLD SEP 5, 2019                                            to see more photos.




     Sign in for price Last Sold Price
                                                                       — Beds
                                                                       — Baths
                                                                     1,579 Sq. Ft.
     210 Lavaca St #3108, Austin, TX 78701

                                                                       Exhibit M
https://www.redfin.com/TX/Austin/210-Lavaca-St-78701/unit-1903/home/39958246[10/18/2019 10:41:07 AM]
210 Lavaca St #1903, Austin, TX 78701 | MLS# 2233640 | Redfin

                                                           Local rules require you to be signed in
         SOLD JUL 3, 2019                                            to see more photos.




     Sign in for price Last Sold Price
                                                                       — Beds
                                                                       — Baths
                                                                     1,423 Sq. Ft.
     210 Lavaca St #2010, Austin, TX 78701
                                                           Local rules require you to be signed in
         SOLD MAY 1, 2019                                            to see more photos.




                                                                       Exhibit M
https://www.redfin.com/TX/Austin/210-Lavaca-St-78701/unit-1903/home/39958246[10/18/2019 10:41:07 AM]
210 Lavaca St #1903, Austin, TX 78701 | MLS# 2233640 | Redfin




     Sign in for price Last Sold Price
                                                                      — Beds
                                                                      — Baths
                                                                    1,579 Sq. Ft.
     210 Lavaca St #2208, Austin, TX 78701



     Nearby Properties
     Address                                   Redfin              Address                             Redfin
                                               Estimate                                                Estimate

     200 Congress Ave Apartment                     $2,396,157 200 Congress Ave Apartment                 $3,227,347
     Austin, TX                                                Austin, TX
     1 Beds | 2 Baths | 2889 Sq.                               - Beds | - Baths | 3335 Sq. Ft.
     Ft.
                                                               210 Lavaca St Apartment 280                 $559,922
     210 Lavaca St Apartment 330                    $2,279,744 Austin, TX
     Austin, TX                                                1 Beds | 1 Baths | 641 Sq. Ft.
     - Beds | - Baths | 2162 Sq. Ft.
                                                                210 Lavaca St Apartment 200                $941,270
     210 Lavaca St Apartment 181                       $924,428 Austin, TX
     Austin, TX                                                 - Beds | - Baths | 1059 Sq. Ft.
     - Beds | - Baths | 888 Sq. Ft.
     Show More
     More Real Estate Resources


     Zip Codes                            Neighborhoods                      Nearby Cities                Popular Searches
     78703                                Northwest Hills                    Cedar Park                   Austin Open Houses
     78704                                West Lake Hills                    Round Rock                   Austin Waterfront
     78759                                North Loop                         Wimberley                    Austin Fixer Upper
     78745                                Mueller                            Manor                        Austin Land
     78746                                South Austin                       Buda                         Austin Single Story H…
                                          East Austin                        San Marcos                   Austin Homes with Po…
                                          Show More                          Show More                    Show More

     210 Lavaca St #1903 is a condo in Austin, TX 78701. Based on Redfin's Austin data, we estimate the
     home's value is $3,587,771. Comparable nearby homes include 200 CONGRESS Ave Unit 21CF, 98 San
     Jacinto Blvd #2604, and 210 Lavaca St #2405. Nearby schools include Austin, Cathedral School of St Mary
     and Headwaters School. The closest grocery stores are Royal Blue Grocery, Royal Blue Grocery and Royal
     Blue Grocery. Nearby coffee shops include Patika Coffee, Starbucks and Halcyon Coffee. Nearby

                                                                      Exhibit M
https://www.redfin.com/TX/Austin/210-Lavaca-St-78701/unit-1903/home/39958246[10/18/2019 10:41:07 AM]
210 Lavaca St #1903, Austin, TX 78701 | MLS# 2233640 | Redfin

     restaurants include Red Ash, Barley Bean and Mort Subite. 210 Lavaca St #1903 is near Republic Park,
     Auditorium Shores and Woolridge Square Park. This address can also be written as 210 Lavaca Street
     Apartment 1903, Austin, Texas 78701.




      About
      Press

      Investor Relations
      Blog

      Jobs
      Mobile

      Contact Us
      Help



      Countries
         United States
         Canada


      Updated January 2019: By searching, you agree to the Terms of Use, and Privacy Policy.

      Copyright: © 2019 Redfin. All rights reserved. Patent pending.

        California BRE #01521930

      TREC: Info About Brokerage Services, Consumer Protection Notice

      If you are using a screen reader, or having trouble reading this website, please call Redfin Customer Support for help at 1-844-759-7732.
             GreatSchools Ratings provided by GreatSchools.org.




                                                                       Exhibit M
https://www.redfin.com/TX/Austin/210-Lavaca-St-78701/unit-1903/home/39958246[10/18/2019 10:41:07 AM]
01234

56789 8
 3
8
82
1948
26ÿ8419
3ÿ18
8 ÿÿ2 

56789 8
     83,"'9ÿ:;                              !"#ÿ %&'()




                  ÿ*!"#+ÿ,-ÿ(./0'1ÿ/2-,-3
                                                   ÿ4ÿ5ÿ67
                   Exhibit M
                                                                                              +#ÿCDEFGHEIJJÿ
                                                                                                     ?,ÿ@ÿAÿB
                 D DKF DEILJ NFD
   0 (& (! Mÿ Mÿ
Qÿ? '78ÿ
                9ÿ:ÿ)ÿ7;8<*ÿ)*ÿ?OÿP>P87

     :!           +&ÿR                                                           /MÿÿR/++ÿ)%

01234156ÿ894194 ÿÿÿÿÿÿÿ!"!#ÿ$%ÿÿÿ%ÿ%ÿÿÿ!
&ÿ!ÿ'ÿ"ÿ(#ÿ)ÿÿÿ"*ÿ&"*ÿ&ÿ"#ÿ+ÿ,!ÿ-&&ÿ(,
(*ÿ!"ÿ&"ÿ&ÿ"ÿÿ!ÿ-&&ÿ&%!ÿ#ÿ.ÿÿÿ!ÿÿÿ%#ÿ'
/&ÿ0

       S77#;7=                                                        T7#SS0
       0ÿ-ÿ!                                            :ÿÿ&
       (%ÿ                                              ÿ'87'

                                      T'*;U<
                                      /ÿ+


 V    ÿ
         !  ÿ!     W
 Q!,ÿÿ%ÿÿ&!(&ÿX
   ?,ÿ%ÿ!Yÿÿ&ÿ
   .&ÿ!ÿÿ&ÿ&ÿ!
   +%ÿÿÿ!ÿÿ%ÿ

                                                                                   Qÿ%ÿ!


      1224ÿ34564
'78ÿ9ÿ:ÿ)ÿ7;8<ÿÿ,%ÿÿÿ(%ÿ'=ÿÿ!ÿ-ÿ%*ÿ(&ÿÿ!ÿÿ!ÿÿ&-#ÿÿ!ÿÿ<
%*ÿ!ÿ!ÿ!ÿ&ÿÿÿ(%ÿ7>=#
                                                      Exhibit M
       26ÿACBE
       Mÿ631ÿ646ÿÿN4OPQRO*,,




                   ACBI                            ACBJ                             ACBE                     ACAC
012345267ÿ95 61ÿ56ÿ2ÿ5ÿ1 123226ÿÿ6113 5ÿ662316ÿ 252ÿ ÿ0ÿÿ5ÿ4562ÿ51161146 2

                           ÿ"#$ÿ%& ÿ#'( ÿ#)ÿ*+,ÿ-./.0.ÿ1%ÿ2%ÿ+3,45 5ÿ9 ÿ:46
                          ÿ65 ÿ67ÿ2ÿ4534386ÿ ÿ646ÿ95 6        ÿ



      1;<;=.ÿ>#< ?ÿ@#ÿ1.=
4531 ÿÿABCÿ5955ÿD2ÿ2ÿBECFGÿ 123GÿHÿIJICBÿ7326ÿK65ÿ:461L

   ABCÿ5955ÿD2ÿ2ÿAECSGÿ 123 ABCÿ5955ÿD2ÿ2ÿASCSGÿ 123 ABCÿ5955ÿD2ÿ2ÿFFCAGÿ 123 FCBÿZ612ÿ96ÿ

 TAGISCGCCC                         TAGISCGCCC                         TFGEESGCCC                       TFGBACGCCC
 Fÿ7GÿUÿ5GÿAGJIBÿ1Vÿ2            Fÿ7GÿUÿ5GÿAGJIBÿ1Vÿ2            Fÿ7GÿUÿ5GÿFGUJAÿ1Vÿ2          Fÿ7GÿUÿ5GÿAGIBB
 ABCÿ5955ÿD2ÿ2ÿAECS             ABCÿ5955ÿD2ÿ2ÿASCS             ABCÿ5955ÿD2ÿ2ÿFFCA           FCBÿZ612ÿ96ÿSI
    BWXÿ611ÿ66 1396                  BWXÿ611ÿ66 1396                  ACXÿ46ÿ66 1396                SXÿ611ÿ66
    FCEÿ1Vÿ2ÿ1456                     FCEÿ1Vÿ2ÿ1456                     FCAÿ1Vÿ2ÿ5Y6                    UWEÿ1Vÿ2ÿ145
    Bÿ65ÿ676                          Bÿ65ÿ676                          Bÿ65ÿ676                        Eÿ651ÿ676

                                                     Exhibit M
              ÿ.ÿÿÿÿÿ!/ÿ0ÿÿÿ1ÿ ÿ"ÿ"ÿ (ÿ+1


        01234156ÿ895216
   ÿÿÿÿÿÿÿÿÿ
                        2 5934545ÿ45ÿ6789:;8<==
HÿIJÿKLMK                 >9545ÿ?21ÿ6<8;;98===




                            %1ÿÿÿ@4A9BÿCD1B ÿ ÿÿE1F4B 34G4

+"1ÿKMJÿKLMM                019G4ÿNO4BP45ÿ52ÿ6Q8<;=8===
+"1ÿVJÿKLMM                 >9545ÿ?21ÿ6Q87==8===




                            %1ÿÿÿR255ÿC49S46ÿ ÿÿT44S56ÿUD 59B

H"ÿKJÿKLMM                >9545ÿ?21ÿ6Q87==8===




                            %1ÿÿÿ@4A9BÿCD1B ÿ ÿÿE1F4B 34G4

XÿMYJÿKLMM                W2S5

ÿÿÿÿÿ!ÿ"ÿÿ#ÿ$%&ÿÿ!ÿÿÿ'"ÿ(ÿ"ÿ)*+%,)-ÿÿÿÿÿÿÿ!

                                                                 Exhibit M
      12345267ÿ956
        &                      ;/!'Q&ÿ                      A5                            <!
     RSSÿT 2U56                      VWXWWY               Z3[3ÿ\3][$3^5ÿ___                       `aWW
1 ÿ532
   2)ÿ!NOÿH:D,Eÿÿ9
   &)/!OÿD
   F)ÿ!NOÿCLH
   P/ÿ7!OÿCEDD
   ;/)5/ÿ5Oÿ8)3)
   Iÿ533OÿE,QCLQCEDG
                                                       ÿÿÿ!


      "5 27ÿ#$33
 !%0 &'())ÿ*+
    ,       -(.ÿ+/ÿ&'())
    0       1ÿ2/ÿ-!33ÿ&'())
    4       !ÿ2!%(ÿ&'())
&ÿ-)/
 0&'())ÿ3ÿ5/)6!33ÿ7ÿ*!)ÿ8/ÿ9)/ÿ3'!)ÿ&!!':ÿ;!ÿ<).:ÿ3ÿ=/&'())>ÿ?33ÿ9)/ÿ/9/'ÿ)>
 =/&'())ÿ!%ÿ')+5/ÿÿ'())@ÿÿ5/9)/+'ÿ)ÿ.!3ÿ/>ÿA)ÿ6/!9ÿ/)+ÿ!%!7!!:ÿ')'ÿ(ÿ'())ÿ)/ÿ3!/!'
 3!/'>


      "5B$32$33
CDEÿF6'ÿ&ÿ5ÿDGEHÿ!ÿ)'3ÿ!ÿI).).ÿ!ÿ!%(7)/())3ÿ!ÿ(ÿ'!ÿ)9ÿ!:ÿAJ>
              KL,E:EEE                                            DE0                                            K0HL
          -3!ÿF!!%ÿ;/!'                          -3!ÿIÿ)ÿ-/M                                ;/!'ÿ;/ÿ&ÿ

                                                            Exhibit M
012345ÿ017894 39 ÿ7ÿ 7ÿ
       ÿ       '()ÿ                     ,)-(            /(0ÿ1!2
 ÿ!"ÿ#$%%&%%% ÿ!"ÿ#*++&%%% ÿ!"ÿ#.*%&%%% ÿ!"ÿ#3++&%%%

                                       45ÿÿ64ÿ)7

>?@A31ÿ91ÿ017894 39




                                                                             8;<<(ÿ=7 89(:




    B37C1ÿDÿ2?ÿE735
B3@135ÿB37C1
F                           0                                            G(H
                                          Exhibit M
 0123                                    45362                                                        7893
    1                                   429123                                                  
                               923                                                     
                               7893ÿ16 3                                               
                               923                                                     
 !                              923                                                     
                               "#                                                             $
%&'()&*+ÿ-./
 0318                                  113                                         21#ÿ23362
                                                                               $
                                                                          3
 3                                33                                         
 !                                                                         
"33ÿ4 83                                                                   3
25 62ÿ7928ÿ8ÿ113ÿ0121
 3ÿ9893ÿ16 ÿ211ÿ928ÿ121ÿ99#13 ÿ9ÿ521963 ÿ:8ÿ965#9ÿ83 8ÿ16 8ÿ4"ÿ:33 ÿ:8ÿ23ÿ# 1#ÿ;689 9296<ÿ 621 2ÿ68ÿ=42>=G
 9832#ÿ96ÿ838ÿ2ÿ52196ÿ23ÿ 2ÿ69$2$123ÿ96:81296ÿ1519#15#3<


       ?).&@+ÿA'B)ÿC.DE)F
 2 83                                                       429123                     H3                  H12
 7 3ÿ6318ÿ33
  9ÿ7 3                                                 42<ÿ                                     I
 ÿ151 1ÿ"2ÿ292ÿ                                                                               
 ÿ151 1ÿ"2ÿ292ÿ                                      !                                         
 ÿ151 1ÿ"2ÿ292ÿ                                      33                                         
 ÿ151 1ÿ"2ÿ292ÿ!                                      3                                         
 ÿ151 1ÿ"2ÿ292ÿ                                                                               
                                                     Exhibit M
011ÿ3451ÿ




            6789ÿÿ4 5ÿ41ÿ64597
                   '48ÿ(8198
                   9488198)8%4
                   *741
              +44"ÿ94ÿ1ÿÿ,                                            ÿ

                         1 19ÿ8ÿÿ8
            ÿ5411ÿ4 ÿ4 19ÿ94ÿ5111ÿ8ÿ8ÿ919ÿ89ÿ971ÿ !15ÿ4
            541ÿÿ85"19ÿ!ÿ8 94815ÿ8ÿ5151451ÿ8ÿ859#8
            41ÿ8ÿ18ÿ$54ÿ518945%4ÿ8ÿ49715ÿ8!4 9ÿ4 5ÿ 5ÿ8ÿ49715
            741&51891ÿ89915ÿ! 9ÿ49ÿ8ÿ8ÿ494ÿ4$ÿ8ÿ 5781%ÿ3451%%%




./012ÿ45/678ÿ9:;<=>;?@@
 F1G
 ABBÿC451 ÿ1ÿD9ÿEAÿFGÿ 9 ABBÿC451 ÿ1ÿD9ÿEJÿ*ÿ 9ÿ'K AIBÿ+888ÿ09ÿ9ÿEEBAÿ 9
   HBI                            HBI Exhibit M                      HBI
Z[ÿSVSA@                                                SVSA@                                                    SVSA@
  qrstuvswww                                               qrsxuuswww                                               qrsuuvswww
  ?AAÿb7<_>9::ÿGC9ÿo<MFÿJ?fp                               ?AAÿb7<_>9::ÿGC9ÿo<MFÿJRj                                ?@AÿB=C=D=ÿEFÿGHFÿJJA?
  ?ÿYLm?nÿY=m?QV??ÿ:TÿOF                                   ?ÿYLm?nÿY=m?QI\@ÿ:TÿOF                                   JÿYLmJnÿY=mJQRV?ÿ:TÿOF
6789:ÿ<9=>ÿ?@AÿB=C=D=ÿEFÿGHFÿ@IAJÿK=C9ÿ=ÿ89LM=<ÿNM:FÿH>MD9ÿ7OÿPJQ?RSQAAAÿ=<Lÿ=ÿ89LM=<ÿH>MD9ÿH9>ÿ:TU=>9ÿO77Fÿ7OÿP@QAVJW




GLLMFM7<=NÿX<O7>8=FM7<ÿGY7UFÿ?@AÿB=C=D=ÿEFÿGHFÿ@IAJQÿGU:FM<QÿZ[ÿSVSA@
?@AÿB=C=D=ÿEFÿGHFÿ@IAJQÿGU:FM<QÿZ[ÿSVSA@ÿK=:ÿ=ÿH>MD9ÿH9>ÿ:TU=>9ÿO77Fÿ7OÿP@Q@@\Qÿ]KMDKÿM:ÿRAR^ÿ_>9=F9>ÿFK=<ÿFK9ÿGU:FM<ÿH>MD9ÿH9>ÿ:TU=>9ÿO77Fÿ7O
P??@WÿZK9ÿ89LM=<ÿNM:FM<_ÿH>MD9ÿM<ÿGU:FM<ÿM:ÿPR?IQAAAQÿ]KMDKÿM:ÿ\@^ÿ_>9=F9>ÿFK=<ÿFK9ÿZ9`=:ÿ89LM=<ÿNM:FM<_ÿH>MD9ÿ7OÿP?\aQAAAWÿbK9Dcÿ7UFÿ7FK9>
H>7H9>FM9:ÿ<9=>ÿ?@AÿB=C=D=ÿEFÿGHFÿ@IAJÿdÿ?@AÿB=C=D=ÿEFÿGHFÿ?@AJQÿ?@AÿB=C=D=ÿEFÿGHFÿ?@ARQÿ?@AÿB=C=D=ÿEFÿGHFÿ?@AaQÿ?@AÿB=C=D=ÿEFÿGHFÿ?JAaQ
E99ÿe7>9
f9=>YgÿbMFM9:
B=c9]=gÿh9=Nÿi:F=F9
h7U<Lÿh7Dcÿh9=Nÿi:F=F9
B9=<L9>ÿh9=Nÿi:F=F9
b9L=>ÿj=>cÿh9=Nÿi:F=F9
k97>_9F7]<ÿh9=Nÿi:F=F9
E99ÿe7>9
ÿ                             ÿ                                                                                                ÿ

12345ÿ46                       7189986                         99 217                           9 1ÿ833
1 ÿ73796                        1 98569ÿ5ÿ46                             195ÿ64385
817ÿÿ598 6                          659 1
ÿ!"#ÿ1$$!%!"ÿ!&ÿ891'5386lÿ"(ÿ !)*+ÿ"%,ÿ1##ÿ-./$ÿ-*$*-)*(,
-*#!-,%!0lÿ$ÿ/*ÿ!&&%#ÿ$*ÿ!&ÿ/*ÿ!"#ÿ1$$!%!"ÿ!&ÿ891'5386lÿ"(ÿ$ÿ!1*-*(ÿ23ÿ !)*+ÿ"%,+ÿÿ$42$(-3ÿ!&ÿ*5$ÿ7!-1,




                                                                   Exhibit M
